Order entered April 9, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-00165-CV

                          IN THE INTEREST OF C.J.B., A CHILD

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-30017-2018

                                         ORDER
         Before the Court is appellant’s second motion to extend time to file her brief. We

GRANT the motion and ORDER the brief received April 5, 2019 filed as of the date of this

order.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE